Citation Nr: 1510521	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for emphysema, to include as due to ionizing radiation and asbestos exposure.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to recognition of the Veteran's son, B.T., as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and a February 2010 rating decision by the RO in Detroit, Michigan.  Jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.

In May 2012, the Board denied a claim for an initial compensable evaluation for the service-connected left ear hearing loss and remanded the above claims, with the exception of the right ear hearing loss claim, for further development.  The case has since been returned to the Board for appellate review.

The Board acknowledges that the prior decision did not address the claim of service connection for right ear hearing loss and that this issue was not certified to the Board.  Nevertheless, on further review, the Board finds that this issue remains in appellate status as part of the current appeal.  Specifically, the September 2010 statement of the case (SOC) addressed both the right and left ear claims.  In the October 2010 substantive appeal, while the Veteran described his left ear problems, he also checked the box on the form indicating that he wanted to appeal all of the issues listed on the SOC.  Therefore, the Board finds that the Veteran perfected an appeal as to the right ear hearing loss claim, and this issue is properly before the Board at this time.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, which contain additional documents relevant to the appeal.  The Virtual VA electronic claims file contains an April 2014 VA respiratory examination and a July 2014 VA opinion on the helpless child matter.  The VBMS electronic claims file contains June 2014 written submissions from the Veteran with records related to BT and additional private treatment records, as well as a January 2015 written appellate brief.  On remand, the agency of original jurisdiction (AOJ) will have the opportunity to review the contents of both the electronic and paper files in relation to the claims on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

In regard to the Veteran's claimed exposure to ionizing radiation and asbestos, the Board observes that the Veteran's service personnel records are not associated with the claims file.  On remand, the AOJ should secure such records, as they may be relevant to the claims.

In the May 2012 remand, the Board instructed the AOJ to develop the colon cancer claim under the provisions of 38 C.F.R. § 3.311, including forwarding records to the Under Secretary for Health for the preparation of a dose estimate consistent with 38 C.F.R. § 3.311(a)(2)(iii).  In response to the May 2012 remand, the RO contacted the Naval Dosimetry Program.  In a February 2014 written response, the Naval Dosimetry Program representative indicated that review of the exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran and suggested that the RO compare this report to the official exposure record contained in the Veteran's service records.  While the RO did request a dose estimate from the Naval Dosimetry Program, the relevant records were not then forwarded to the VA Under Secretary for Health for a dose estimate, as required by the above regulation, and remand is therefore required.  To the extent that the May 2012 remand indicated that referral of the claim to the Under Secretary of Benefits is also required, the AOJ will be instructed to consider any necessary development as a result of any additional information received on remand.  See Wandel v. West, 11 Vet. App. 200, 205 (1998) (absent competent evidence that veteran was exposed to radiation, VA not required to forward claim for consideration by the Under Secretary for Benefits to apply the six factors in 38 C.F.R. § 3.311(e)).

In addition, as the Veteran served in the Navy, the AOJ should contact the Naval Sea Systems Command (NAVSEA) to attempt to verify his claimed in-service asbestos and lead paint exposure.  See VA Adjudication Procedures Manual Rewrite (M21-1MR), IV.ii.2.C.9; VAOPGCPREC 4-2000 (April 13, 2000).

In regard to the medical evidence, the RO noted review of VA treatment records in the May 2014 and August 2014 supplemental SOCs (SSOCs); however, it appears that the corresponding records are not contained in the paper or electronic claims files.

In addition, the Veteran was provided an initial VA examination in May 2007 in relation to his claims at which time he was diagnosed with colorectal carcinoma, status post partial colectomy, evidence of recurrent multiple colonic polyps, and chronic obstructive pulmonary disease (COPD), among other things.  The VA examiner indicated that the examination request did not state the specific requested opinion.  On review, an etiology opinion for the colon cancer has not been obtained.  To afford the Veteran all due consideration, an opinion addressing the possibility of service connection on a direct basis (in addition to a presumptive radiation-exposure basis) should be obtained on remand.

In regard to the emphysema claim, an April 2014 VA clarifying opinion was obtained in response to the Board's May 2012 remand.  The examiner determined that it was less likely as not that that the Veteran's COPD and lung nodules were related to his active duty service, to include asbestos exposure.  In so finding, the examiner indicated that there was no medical evidence of asbestos lung disease in this case, and as such, the COPD must be due to some other cause or risk factor.  The examiner also determined that the lung nodules were not diagnostic of lung cancer or asbestos lung disease.  On review, it appears that the Veteran was treated for certain complaints in service, including chest pain and an upper respiratory infection.  In addition, it is unclear if the VA examiner considered the Veteran's contentions regarding lead paint exposure in providing the opinion.  The Board finds that a medical opinion addressing these matters would be helpful in this case.

In regard to the right ear hearing loss claim, the Board finds that a decision on this issue should be postponed until receipt of the outstanding VA treatment records, as well as any additional evidence or argument from the Veteran.

Finally, VA laws and regulations provide that veterans having 30 percent or more service-connected disability may be entitled to additional compensation for a child based on permanent incapacity for self-support.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.356, 3.4(b)(2) (2014).  In this case, service connection is currently in effect for one noncompensable disability.  As a decision on the service connection claims could affect the outcome of the helpless child claim (i.e., allow the Veteran to meet the threshold requirement of a 30 percent disability evaluation), the claims are inextricably intertwined, and remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the record contains post-service treatment records; however, the May 2014 private treatment record submitted by the Veteran from Dr. S.D. (initials used to protect privacy) in the VBMS electronic claims file appears to be incomplete based on the page numbering.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records from the Iron Mountain VA Medical Center dated from March 2005 to the present.  It is noted that the May 2014 and August 2014 SSOCs list review of VA treatment records from this facility dated from March 2005 to July 2014; however, it appears that the corresponding records are not contained in the paper or electronic claims files.

3.  After obtaining any available records as requested above, the AOJ should forward the Veteran's service records, the February 2014 Naval Dosimetry Center response, the Veteran's March 2007 radiation risk activity information sheet, and any other relevant documents to the VA Under Secretary for Health for a dose estimate in accordance with 38 C.F.R. § 3.311(a)(2)(iii).

4.  If it is determined that the Veteran was exposed to ionizing radiation, the AOJ should forward the Veteran's claims file to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).

5.  After obtaining any available records as requested above, the AOJ should contact NAVSEA or any other appropriate entity to attempt to verify the Veteran's alleged in-service asbestos and lead paint (red lead and zinc chromate) exposure while assigned to the USS Okinawa and USS Randolph.  See, e.g., February 2006, February 2007, and June 2009 written statements.  The AOJ should include the Veteran's confirmed ship assignments, his military occupational specialty, and any relevant service records as part of this request, as appropriate.

All attempts and responses should be documented in the claims file.

6.  After completing the above actions, the AOJ should refer the Veteran's claims file to the May 2007 VA examiner, or, if the examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's colon cancer.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the paper and electronic claims files, including the Veteran's service treatment records, post-service medical records, and statements, as well as the May 2007 VA examination report.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's colon cancer manifested in or is otherwise related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's paper and electronic claims files, or in the alternative, the paper and electronic claims files, must be made available to the examiner for review.

7.  After completing the above actions, the AOJ should refer the Veteran's claims file to the April 2014 VA examiner, or, if the examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current respiratory disorder.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the paper and electronic claims files, including the Veteran's service treatment records, post-service medical records, and statements, as well as the May 2007, December 2009, and April 2014 VA examination reports.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran's service treatment records show that he was treated for various disorders during service, including chest pain and an upper respiratory infection.  See, e.g., March 1964 and January 1966 service treatment records.

The examiner should identify all current respiratory disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and claimed asbestos and lead paint exposure therein.

In providing this opinion, the examiner is asked to specifically address the Veteran's contention that his in-service asbestos and lead paint (red lead and zinc chromate) exposure contributed to the onset of his current respiratory problems, aside from his history of smoking and post-service employment.  See, e.g., August 2008 substantive appeal; June 2009 written statement; December 2009 examination report history section.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's paper and electronic claims files, or in the alternative, the paper and electronic claims files, must be made available to the examiner for review.

8.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

Further development may include providing a new VA examination or obtaining a clarifying VA medical opinion in connection with the right ear hearing loss claim, as well as additional development for the helpless child claim, if the Veteran meets the threshold requirement of having 30 percent or more service-connected disability under 38 C.F.R. § 3.4(b)(2).  It is noted that there are additional documents pertaining to the Veteran's son, B.T., in the VBMS electronic claims file; however, it is unclear if the July 2014 VA examiner reviewed these documents in providing the opinion.

9.  The case should then be readjudicated by the AOJ based on review the entire paper and VBMS and Virtual VA electronic claims files.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

